IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0759
                            Filed December 20, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROBERT BLAYNE WILKINSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Robert E. Sosalla,

Judge.



      Robert Wilkinson appeals the revocation of his deferred judgment and the

sentence imposed. AFFIRMED.




      Cory J. Goldensoph, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Doyle and Mullins, JJ.
                                          2


MULLINS, Judge.

         Robert Wilkinson pled guilty to attempting to elude.     The district court

granted Wilkinson a deferred judgment and placed him on probation for three

years.     Approximately two months later, the State filed an application for

adjudication of guilt and sentencing, as well as a report of violation for

Wilkinson’s probation.     The initial report of violation and several subsequent

addendums that were filed over the next several months alleged numerous

probation violations on the part of Wilkinson, including: being cited for driving

while barred; being arrested upon a second occurrence of driving while barred;

admitting to using methamphetamine and subsequently providing a urine

specimen that tested positive for the same; failing to attend appointments or

make contact with his probation officer; and failing to maintain a suitable

residence.

         At a hearing on the State’s application, in response to the district court’s

inquiry as to whether he wanted an evidentiary hearing, Wilkinson admitted he

violated his probation by driving while barred on one occurrence, failing “to report

for some random urine samples,” and using methamphetamine.               After being

informed of the rights he was giving up by making any admissions, the court

asked if the substance of the reports of violation and addendums were

substantially correct. Wilkinson stated he would merely disagree with “some of

the dates of . . . the scheduled appointments.” His attorney then stated Wilkinson

was admitting to driving while barred and using methamphetamine. The court

concluded Wilkinson violated the terms of his probation.         The court revoked

Wilkinson’s deferred judgment, adjudicated him guilty of attempting to elude,
                                        3


imposed a suspended fine and term of incarceration, and placed him on

probation for three years. As a condition of his probation, the court ordered

Wilkinson to reside in a supervisory residential facility for one year or until

maximum benefits are obtained, whichever occurrs first.

      Wilkinson appeals.      He contends the district court (1) improperly

considered unproven conduct in deciding to revoke his deferred judgment and

impose sentence and (2) abused its discretion by imposing an excessive

sentence.

      With regard to the revocation issue, a full opinion in this case would not

augment or clarify existing case law, and we affirm the district court’s decision

without further opinion. See Iowa Ct. R. 21.26(1)(e); see also State v. Kline, No.

12-0366, 2013 WL 3291865, at *2 (Iowa Ct. App. June 26, 2013) (noting an

admission of violation will satisfy the preponderance-of-the-evidence requirement

for revocation and stating “[e]ven the defendant’s silence in response to a direct

question can be considered as supporting a probation revocation”).

      Regarding Wilkinson’s excessive-sentence argument, he had been

previously granted a deferred judgment and placed on probation for a felony

eluding charge. Although he disagreed with the exact dates of his subsequent

probation violations, he admitted to violating his probation in numerous respects,

including committing another serious traffic offense and using methamphetamine.

Under these circumstances, we conclude the district court did not abuse its

discretion in selecting the sentence imposed, nor do we conclude the sentence

was excessive.
                                          4


       We affirm the district court’s revocation of Wilkinson’s deferred judgment

and its sentencing decision in its entirety.

       AFFIRMED.